Title: To George Washington from Cornet Silvanus Dickinson, 21 March 1779
From: Dickinson, Silvanus
To: Washington, George


Dear Genl
Fairfield [Conn.] March 21. 1779
The inclosed I this day receivd from Mr S. C.—a particular Friend of mine—at the time he went to New York he requested I should Stay at this place, and convey his Letters to your Excellency, as the matter is of such a nature as to require few persons knowing.
The Letter Major Tallmadg, Carryd your Excellency, I receivd from Mr C. own hands, and he then begged that I would not leave this place, as I have since he went from here engagd in 2d Ridgt Light Dragoons, and as must be some Offcr of the Horse here, Should be exceeding glad if your Excelly would Station me here.
The Inclosed being of Such Consequence that I have informed Genl Putnam. I am Dear Genl Your Hume Servt
Silvanus Dickinson Cornt 2 Ridgt L. Dragoons
